Motion Granted and Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed April 5, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00051-CR



                IN RE BRANDON BLAKE HOWARD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1641251

                        MEMORANDUM OPINION

      On January 27, 2022, relator Brandon Blake Howard filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Ramona
Jackson, presiding judge of the 338th District Court of Harris County, to conduct a
hearing on relator’s request for replacement of court-appointed counsel and rule on
relator’s request for new counsel. The petition and record appear to satisfy the
procedural requirements for a proper original-proceeding petition and record. See
Tex. R. App. P. 52.3(j) (certification of petition), 52.3(k) (necessary contents of
appendix), 52.7 (required record contents). No motion for temporary relief to stay
the underlying proceeding was filed. See Tex. R. App. P. 52.10.

      The State filed a motion to dismiss with properly certified documents that
demonstrate relator’s petition is moot. Relator pleaded guilty to aggravated assault
with an agreed recommendation that (1) the charged felony offense be reduced to
misdemeanor deadly conduct, (2) the two enhancement paragraphs be abandoned,
and (3) the punishment be 365 days in jail. Consistent with the terms of this plea
bargain, the trial court on March 22, 2022 accepted relator’s guilty plea and
sentenced relator to 365 days in jail.

      Relator’s requested mandamus relief is now moot, and we grant the State’s
motion to dismiss. The petition for writ of mandamus is dismissed for want of
jurisdiction.


                                   PER CURIAM

Panel consists of Justices Wise, Hassan, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2